acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum acknowledged sca cc dom it a jjmcgreevy wta-n-108252-97 date director office of field services c ap fs assistant chief_counsel income_tax accounting cc dom it a date to from subject request for assistance this is in response to your date memorandum regarding the proper order in which to apply credits to an account when there is a deficiency that the taxpayer has prepaid with an advance_payment and an overpayment_of_tax is later determined for an earlier tax_year issue whether an overpayment may be credited against a deficiency that has been prepaid by an advance_payment an overpayment may not be credited against a deficiency that has been prepaid by an advance_payment conclusion facts your memorandum presents the following example a taxpayer has two open years in appeals and the tax_year due_date date will result in a deficiency of dollar_figure million the tax_year due_date date will result in an overpayment of dollar_figure million the computation of underpayment and overpayment interest for the two years depends on how the deficiency for is satisfied both tax years will be closed on date without an advance_payment of the deficiency for the deficiency can be satisfied by the overpayment the dollar_figure million overpayment for will accrue overpayment interest from date to date the dollar_figure million overpayment and accrued overpayment interest is then applied to the dollar_figure million deficiency as of date underpayment interest on the excess of the dollar_figure million deficiency over the overpayment and accrued interest will be calculated from date to the date paid with a dollar_figure million advance_payment of the deficiency on date that is applied to the deficiency before the overpayment is applied overpayment interest will accrue on the overpayment from date to the date of refund underpayment interest will run on the deficiency from date to date if the underpayment is satisfied by a payment the net effect is that the taxpayer pays the difference between the underpayment interest rate and the overpayment interest rate the interest rate differential on dollar_figure million from date to date discussion the statutory framework for calculating interest on underpayments and overpayments is contained in sec_6601 and sec_6611 of the internal_revenue_code respectively the payment of interest on underpayments and overpayments under these provisions is mandatory unless specifically prohibited by law sec_6601 provides that if any amount of tax imposed by the code whether required to be shown on a return or to be paid_by stamp or by some other method is not paid on or before the last date prescribed for payment interest on such amount at the underpayment rate established under sec_6621 shall be paid for the period from such last date to the date paid sec_6611 provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax sec_6611 states that interest shall be allowed and paid in the case of a credit from the date of the overpayment to the due_date of the amount against which the credit is taken and in the case of a refund from the date of the overpayment to a date to be determined by the secretary preceding the date of the refund check by not more than days sec_6402 states that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person sec_301_6402-1 of the regulations on procedure and administration provides that the credit may be made against any outstanding liability for any_tax sec_6601 provides that if any portion of a tax is satisfied by credit of an overpayment then no interest shall be imposed under sec_6601 on the portion of the tax so satisfied for any period during which if the credit had not been made interest would have been allowable with respect to such overpayment sec_6402 permits the service to credit an overpayment against an outstanding liability for tax if the liability is satisfied by the application of a credit pursuant to sec_6402 then sec_6601 provides that the interest otherwise determined under the rules set forth in sec_6601 will not be charged during any period for which overpayment interest would be payable if the credit had not been made ie during the period of mutual indebtedness this result cannot be achieved merely by treating a previously paid tax_liability ie one that is no longer outstanding as unpaid for interest calculation purposes that is credits cannot be allowed as if the overpayment had not previously been refunded and or the tax_liability had not previously been paid the argument that sec_6402 provides the service with the authority to allow such treatment for the purpose of invoking sec_6601 was rejected in 73_f3d_764 8th cir cert_denied 117_sct_168 courts have generally held that a remittance is treated as a payment of tax if the remittance discharged what the taxpayer deemed a liability or paid one that was asserted see 323_us_658 for the majority of courts as for the service the actual assessment of tax is not a prerequisite to treatment of a remittance as a payment of tax see eg 63_f3d_663 7th cir and cases discussed therein the service subscribes to the view that the facts and circumstances of each case must be reviewed to determine if a remittance constitutes a payment of tax revproc_84_58 1984_2_cb_501 provides guidance in making this determination for example under revproc_84_58 a remittance can be treated either as a payment of tax or as a deposit in the nature of a cash bond an undesignated remittance will be treated as a deposit by the service and may be returned at any time prior to the issuance of the revenue_agent or examiner's report when the report is issued the remittance will be treated as a payment since it satisfies a proposed but unassessed tax_liability a remittance that is designated by the taxpayer in writing as a deposit in the nature of a cash bond will be treated as such by the service the taxpayer may request the return of all or part of the deposit at any time before the service is entitled to assess the tax see revproc_84_58 sec_4 if an advance_payment constitutes a payment of a deficiency in tax then there is no outstanding liability against which to apply an overpayment when it is ultimately determined there is no authority to reverse a payment credit in order to substitute an overpayment credit for interest computation purposes to avoid the interest rate differential if the advance_payment is found to constitute a deposit then the payment could be returned to the taxpayer and the overpayment could be used to satisfy the deficiency we note that your memorandum states that some appeals offices apply the overpayment to the deficiency first and then apply the necessary amount of the advance_payment to satisfy the balance of the deficiency if any the offices that use the overpayment rather than the advance_payment are doing so for the purpose of allowing the taxpayer to avoid the interest rate differential by allowing overpayments to satisfy previously paid deficiencies for this purpose which is the only apparent purpose appeals is permitting global_netting the service’s position is that global_netting is not proper therefore we recommend that you advise the appeals offices that are applying the overpayments to the deficiency first to discontinue the practice if you have any questions regarding this memorandum please contact john mcgreevy pincite6 jody j brewster by s rochelle l hodes assistant to chief branch cc special counsel m sp deputy associate chief_counsel domestic field service
